Citation Nr: 0737867	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-21 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for residuals of a shrapnel wound to the arm.

2.  Entitlement to service connection for scars.

3.  Entitlement to service connection for a neck condition, 
to include scars, muscle spasm and stiffness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
of entitlement to service connection for residuals of a 
shrapnel wound to the arm and assigned a noncompensable 
rating and denied the veteran's claims of entitlement to 
service connection for a neck condition and scars.

At the veteran's request, he was scheduled for a RO hearing 
on November 15, 2005.  He failed to report for his hearing.

Pursuant to an October 2007 motion and the Board's granting 
thereof in November 2007, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claims.

During the course of his appeal, the veteran has been 
scheduled for three VA examinations: in April 2004, May 2004 
and July 2006.  The veteran explained that he was unable to 
attend the VA examinations in 2004 because transportation was 
unavailable.  In a report of contact, dated in May 2006, the 
veteran stated that due to his age (90 years old); he was 
unable to make the trip into Chicago for the VA examination.  
The veteran's representative was subsequently contacted and 
it was determined that transportation would be provided for 
the veteran to attend a VA examination.  Though the veteran 
was rescheduled for an examination in July 2006, there is no 
indication in the veteran's claims folder that he or his 
representative received notice of the scheduled examination.  
As such, the veteran should be rescheduled for a new VA 
examination, and he and his representative given immediate 
notice thereof.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2007).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  Thus, a new examination must be completed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a 
VA examination to determine the current 
level of disability for his service-
connected residuals of a shrapnel wound 
of the arm as well as to determine if 
it is at least as likely as not that 
his scars and neck condition are the 
result of a disease or injury in 
service.  The examiner should review 
the claims folder in conjunction with 
the examination and so note in the 
examination report.

With regard to the service connection 
claims for scars and a neck condition, it 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraph above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

